      Case 4:19-cr-00059-RGE-HCA Document 40 Filed 10/25/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA


UNITED STATES OF AMERICA,                   )      Criminal No. 4:19-CR-059
                                            )
                                            )      GOVERNMENT=S MOTION FOR
              v.                            )      LEAVE TO FILE SENTENCING
                                            )      MEMORANDUM EXHIBITS
                                            )      UNDER SEAL
MARK ALAN BLANKESPOOR,                      )
                                            )
              Defendant.                    )


              COMES NOW, the United States of America, in the Southern District of Iowa, by

and through Assistant United States Attorney Rachel J. Scherle, and hereby moves the court for

permission to file the Government’s Sentencing Memorandum Exhibits under seal as they

include victim information that should not be made public.



                                                   United States of America

                                                   Marc Krickbaum
                                                   United States Attorney

                                            By: /s/ Rachel J. Scherle
                                                 Rachel J. Scherle
                                                 Assistant United States Attorney
                                                 United States Courthouse Annex
                                                 110 East Court Avenue, Suite 286
                                                 Des Moines, Iowa 50309-2053
                                                 Tel: (515) 473-9300
                                                 Fax: (515) 473-9292
                                                 Email: Rachel.scherle@usdoj.gov
       Case 4:19-cr-00059-RGE-HCA Document 40 Filed 10/25/19 Page 2 of 2




CERTIFICATE OF SERVICE

I hereby certify that on October 25, 2019, I
electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served
on the parties or attorneys of record by:

     U.S. Mail        Fax      Hand Delivery
 X    ECF/Electronic filing     Other means

UNITED STATES ATTORNEY

By: /s/S. Irwin
     Paralegal Specialist
